Case 21-10527-JTD   Doc 361-2   Filed 04/28/21   Page 1 of 7




                                      Exhibit B
Case 21-10527-JTD   Doc 361-2   Filed 04/28/21   Page 2 of 7
                Case 21-10527-JTD              Doc 361-2   Filed 04/28/21         Page 3 of 7




CarbonLITE Recycling LLC

4685 Mountain Creek Parkway
Dallas, TX 75236
                                                                                       Date :         Apr 17, 2019
United States                                                                          Client # :     14166
                                                                                       Contact :       Andreas Paulick
                                                                                       Delivery Note : 020190017
                                                                                       Delivery Date : Feb 21th, 2019
                                                                                       Page :         1
Invoice # I20140627

Your purchase order number: 4606                                        Contact: Jacob Acosta


                                                                         Unit Price $                 Amount
Pos.                    Description                   ID-No. Quantity                 Disc.%
                                                                           in USD                     in USD

  1    Valve block (8 units), Ventilblock in          21041        1    $621,18                      $621,18

  1    Background                                     21040        8    $307,04                     $2.456,32

  1    Hochspannungskabel / High Voltage              21073        1    $168,61                      $168,61

  2    Packaging / Delivery                           10001        1    $30,00                        $30,00




       *** All prices are net prices not including sales tax ***


Total amount (net)                                                                        USD       $3.276,11




Please transfer above mentioned amount of invoice to our account no later than May 17, 2019




Stefanie Krieg
Chief Executive Officer
Case 21-10527-JTD   Doc 361-2    Filed 04/28/21    Page 4 of 7




                A



                                                       USD                  USD

                                                    $21,565.19         $43,130.38



                      50% of total year. Invoice due on Receipt.
                                         Second invoice will be billed in August




                                                                 USD $43,130.38
Case 21-10527-JTD   Doc 361-2   Filed 04/28/21   Page 5 of 7




                B



                                                     USD                USD

                                                  $21,565.19        $43,130.38



                      50% of total year. Invoice due upon Receipt




                                                               USD $43,130.38
                  Case 21-10527-JTD        Doc 361-2      Filed 04/28/21       Page 6 of 7




                                                                                       USA, INC.
                                                                                     PO Box 631
Attn: Accounts Payable                                                             Adrian, MI 49221
CarbonLITE Recycling LLC                                                            517-920-4271
dal-ap@carbonliterecycling.com
4685 Mountain Creek Parkway
Dallas, TX 75236
                                                                               Date:        10/16/2020
Invoice No.: l20140903                                                         Client #          14166
                                                                               Contact:    Tom Johnson
Your PO: 7376                                                                  Page:                 1
Powersort 200
Spare Parts Delivered: 9/30/2020
Kevin McIntosh

                                                                                           Amount in
Pos.     Description                     ID.-No.     Quantity     Unit Price     Disc%       USD
    1    Valve Block in Exchange         ID:21041         1      $   621.18               $   621.18
    2    Pusher Control Card             ID:21052         2      $ 2,662.20               $ 5,324.40




Total Amount (Net)                                                                  USD $ 5,945.58
 Please transfer above mentioned amount of invoice to our account no later than November 16th, 2020.
           **Please Reference Invoice Number with Payment Remittance**



Best Regards,
Tom Johnson
Service Manager
Case 21-10527-JTD   Doc 361-2   Filed 04/28/21   Page 7 of 7
